Appellant was convicted by a jury of the violation of Title 22, Sec. 73, Code 1940.
Motion was made to dismiss the proceedings and demurrers were interposed to the complaint. The record proper does not disclose any ruling by the lower court on either of these. The matters, therefore, are not before us for review. Hauser v. State, 6 Ala. App. 31, 60 So. 549. We do not hesitate to add that there is no merit in either attack.
Appellant appeared without counsel in the primary court and in his own behalf prosecutes this appeal. There is evident patience and care manifested by the trial judge in an effort to afford appellant every opportunity to present his case. The solicitor apparently joined the judge in this purpose and wide latitude was permitted in the introduction of testimony.
This court is appellate only and the rules appertaining do not privilege us to review questions that are not properly presented by the record.
There were two refused charges, numbered 1 and 2. Without doubt or uncertainty. each was refused without error.
The record proper is regular in every respect. We have treated every question which is shown for our consideration.
The record in this case discloses a clear example of a citizen who, without legal excuse, under a misguided conception of his personal rights, attempted to avoid the mandate of the law, a law enacted for the prevention of disease and the conservation of health, a law for his own safety and convenience and the protection and comforts of his neighbors, whose welfare, as well as that of his own, should be to him of greatest concern.
The case is due to be affirmed and it is so ordered.
Affirmed.